Title: To Thomas Jefferson from Charles Willson Peale, 19 August 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Museum Aug. 19. 1804.
               
               This morning my son Rembrandt shewed me his invention of Pens to hold a greater quantity of Ink than Pens made in the common fashion—with the hope that you will be as pleased with it as myself, I hasten to send you the enclosed Pens, and as every trifle which tends to the economizing of time must be valuable to those of industrous habits, I beleive I am in my line of duty in not delaying this communication although I should have nothing more to add to it.
               I have some anxiety to know if your Polygraph performs to your liking. It was my intention to have examined it on my return from New york—but my Son Rubens says it was so exact in the touch at every moovement that he prefered sending it off.—Mr. Barnes has remited me payment.
               I am once more resuming my Pensil—with the hope and belief that I can produce something better, than those Portraits which I painted formerly. My work is only for the Museum. Will you be so obliging as to use your interest with Mr. Galatine to prevail on him to sitt for me?
               I ought to make what additions I can of Portraits of distinguished Charactors, as this collection will in a future day be a valuable part of my Museum. I have in view the execution of one large historical picture, which perhaps may be my last work in that line.
               I am with much respect your friend
               
                  
                     C W Peale
                  
               
            